DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 11/25/2020.
Claims 4-8, 12-14, 16-24, 27-33, 35-38, and 42-43 have been canceled.
Claims 1-3, 9-11, 15, 25-26, 34, 39-41, and 44-45 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicants amendment to the Specification is fully considered and are entered.
Claims 1 and 25 recite the limitation of “analyzing a performance of the rotating machine assembly”, which is considered to be practically applied. Therefore, the rejection of 1 and 25 has been withdrawn.
Applicants amendment relating to 35 USC 112 rejection has been fully considered and are persuasive. The rejection of 1, 6, and 25 has been withdrawn.
Applicants Applicant’s arguments/amendments, see Remarks pg. 11, filed 11/25/2020, with respect to claims 1 and 25 have been fully considered and are persuasive.  The rejection of 1 and 25 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan M. Benns on 02/09/2021.
The application has been amended as follows: 
--34. The method according to Claim 25 

REASONS FOR ALLOWANCE
Claims 1-3, 9-11, 15, 25-26, 34, 39-41, and 44-45 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-3, 9-11, 15, 25-26, 34, 39-41, and 44-45 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: 
“wherein the analysis module is configured to create a housing that wraps around the rotating components and to create a supporting cylinder that wraps around the bearing outer race, with length equal to the bearing width, inner diameter equal to the bearing outer diameter and user-defined outer diameter, the cylinder being integrated into the housing structure” in claim 1, 

The closest prior art of record James et al (US Publication No. 2013/0085722) discloses designing a rotating machine assembly involves creating within a graphical user interface of a computer system layout of the rotating machine assembly [Abstract], Fig. 3D the housing is represented by a 3D finite element mesh, or a reduced mass and stiffness matrix to represents its mechanical properties, and this is used to support the bearings, now, the deflection of the housing is accounted for in the full static analysis of the whole gearbox, and the mass and stiffness of the housing affect the dynamic behavior of the gearbox [par [0071]].  However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims “creating a housing that wraps around the rotating components and a supporting cylinder that wraps around the bearing outer race, with length equal to the bearing width, inner diameter equal to the bearing outer diameter and user-defined outer diameter, the cylinder being integrated into the housing structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        02/09/2021